   Case 2:20-cv-00055-MHT-CSC Document 12 Filed 05/26/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIAM LARRY MOORE,               )
                                   )
     Plaintiff,                    )
                                   )         CIVIL ACTION NO.
     v.                            )           2:20cv55-MHT
                                   )               (WO)
CIRCUIT COURT OF CHILTON           )
COUNTY, AL, et al.,                )
                                   )
     Defendants.                   )

                              OPINION

    Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner,    filed     this     lawsuit     complaining        of      the

violation of his constitutional rights in connection

with a search of a house.              This lawsuit is now before

the court on the recommendation of the United States

Magistrate Judge that plaintiff’s case be dismissed for

failure to pay the initial filing fee.                 There are no

objections to the recommendation.            After an independent

and de novo review of the record, the court concludes

that the magistrate judge’s recommendation should be

adopted.
Case 2:20-cv-00055-MHT-CSC Document 12 Filed 05/26/20 Page 2 of 2



An appropriate judgment will be entered.

DONE, this the 26th day of May, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
